10/21/2015 _ TDCJ Offender Details

    

' TDCB Home 1":`*_ 1 blew £}ffender Search

n @Aw OL\/§ /Dll

 

‘Offe?nder lnformation Details

Refum§tQ,§Se@rCn"!lst

   

S|D Number: 05165520

TDCJ Number: ' ' 01923674

Name: b _ DAV|S,JOHNNY EUGENE SR l .
Race: W n
Gender: M

'DOB: _ ` 1969-11-02

Maximum Sentence Date: z 2021-09-23

Current Faci|ity: l\/lCCONNELL

Projected Re|ease Date: _ 2017-01-30

Paro|e Eligibility Datet 2014-08-25

Offender Vis_itation Eligib|e: - L\I__Q

The offender is temporarily ineligible for visitation. Please call the offender's unit for any
additional information

l The visitation information is updated once daily during Weekdays and multiple times per day
on visitation days. ` .

SPEC|AL lNFORMATlON FOR SCHEDULED RELEASE:k

Scheduled Re|ease Date: Offender is not scheduled for release at
this time.,

Scheduled Re|ease Type: Wi|l be determined When release date is
scheduled '

Scheduled Release l Wi|| be determined Whentre|ease date is

Location: scheduled.

l

Offense History:|

l O‘l'§ense _ Sentence , Case Sentence(YY~i%ll%ll»l
http:l/offender .tdcj .state.tx.uleffenderSearch/offenderDetai | .acti on’?si d= 05165520 1/2